Citation Nr: 1008543	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-29 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for right arm and/or neck 
pain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1984 to November 
1991, and from February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

The Veteran in this case contends that he has a right arm and 
neck disorder which is related to carrying heavy equipment 
during active service.  A May 2004 treatment note indicates 
he told the doctor that his job involved repetitive heavy 
lifting.  In addition, in a December 2007 letter, Dr. D.C., a 
private physician, wrote that the Veteran had cervical disc 
bulging with bilateral foraminal stenosis, and that these 
findings were consistent with his right radicular arm pain.  
Moreover, the doctor noted the Veteran's service in Iraq from 
2003 to 2004, and stated that the degenerative changes 
observed on the MRI were consistent with his having carried a 
great deal of weight on his back in the form of packs, 
weapons, and ammunition, and that carrying such weight would 
have aggravated the degenerative changes.

In light of the Veteran's competent statements regarding his 
duty requirements during active service, and the December 
2007 letter of Dr. D.C., the Board finds that a VA 
examination is necessary to clarify the Veteran's cervical 
and right arm disorders and to determine whether the 
Veteran's activities during active service either caused or 
aggravated his neck and/or right arm disorder.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with 
regard to the causation or etiology of his 
currently claimed neck and right arm 
disorder(s).  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history in 
conjunction with the examination.  

a.  Specifically, the examiner should 
identify all diagnosable neck and/or 
right arm disorder(s) currently present, 
and address the issue of whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed neck and/or 
right arm disorder(s) was/were incurred 
during active service, or whether such 
incurrence is unlikely (i.e., less than 
a 50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached, to include the significance of 
the Veteran's claimed

in-service duty requirements of carrying 
heavy weight in the form of packs, 
weapons, and ammunition on his back.

b.  If the Veteran's neck and/or right 
arm disorder(s) was/were not caused by 
active service, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed neck 
and/or right arm disorder(s) existed 
before service and was/were aggravated 
by active service, or whether such 
aggravation is unlikely (i.e., less 
than a 50-50 probability).  The 
examiner should describe the pre-
existing baseline manifestations any 
neck and/or right arm disorder which 
existed before the aggravation 
occurred, and identify the increased 
manifestations of the neck and/or 
right arm disorder which, in the 
expert's opinion, were proximately due 
to the Veteran's active service.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  Note:  The term "aggravated" 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


